Jordan, Presiding Judge.
This is an appeal from the judgment of conviction and sentence on two counts for selling heroin. The sole enumeration is: "That the court erred in convicting Willie Smith for violating Section 79A-803 [Uniform Narcotic Drug Act, Ga. L. 1967, pp. 296, 328; Code Ann. § 79A-803], on indictments by the State.” This enumeration is without merit for any reason argued and insisted upon.

Judgment affirmed.


Quillian and Evans, JJ., concur.

B. Clarence Mayfield, for appellant.
Andrew J. Ryan, Jr., District Attorney, Andrew J. Ryan, III, Edward M. Buttimer, for appellee.